

116 HR 6193 IH: Medication Access in Emergencies Act of 2020
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6193IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Pappas (for himself and Mr. Allred) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to require group health plans and health insurance issuers offering group or individual health insurance coverage to provide benefits under such plan or such coverage for a 30-day refill of prescription drugs to individuals who reside in emergency areas during emergency periods.1.Short titleThis Act may be cited as the Medication Access in Emergencies Act of 2020.2.Requiring coverage of prescription drug refills during emergenciesSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:2730.Coverage of prescription drug refills during an emergency(a)In generalA group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall, in the case of an individual with a prescription for a drug for which benefits are available under such plan or such coverage who is enrolled under such plan or such coverage and who resides in an emergency area during an emergency period, waive, during such period and with respect to such individual, any time restrictions under such plan or coverage on any authorized refills for such drug to the extent necessary to permit such individual to receive a 30-day supply of such drug in advance of when such supply would have otherwise been permitted under such plan or coverage.(b)DefinitionsFor purposes of subsection (a), the terms emergency area and emergency period have the meanings given such terms in section 1135(g) of the Social Security Act..